ORDER
PER CURIAM
Movant, Anthony Tyler, appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He alleged his plea counsel assured him the trial court would sentence him to a long-term drug treatment program.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion restating the facts and reciting the principles of law would have no precedential value. We have, however, provided the parties a memorandum, for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).